Citation Nr: 1106582	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to an evaluation in excess of 20 percent for 
internal derangement of right knee with patellofemoral syndrome

 (The issue concerning entitlement to service connection for 
sarcoidosis is the subject of a separate decision.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from rating decisions dated in March 2008 and June 
2010 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for left knee 
disability; entitlement to service connection for a skin 
disability; and  entitlement to increased evaluation for internal 
derangement of right knee with patellofemoral syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disorder is not related to 
service or to service-connected disability.

2.  The Veteran's hypertension is not related to service or to 
service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral ankle disorder was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

2.  The Veteran's hypertension was not incurred in or aggravated 
by service and is not causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in December 2006 and February 2007 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
on both a direct and secondary basis and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.  
    
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in June 2007.  38 C.F.R. § 3.159(c)(4).  
The VA examiners addressed the etiology of the Veteran's current 
bilateral ankle disorders in June 2007 and hypertension in 
November 2007 in conjunction with a review of the claims file and 
physical examination of and interview with the Veteran.   The 
June 2007 and November 2007 VA examinations report are thorough; 
thus these examinations are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of a 
chronic bilateral ankle disorder or hypertension is factually 
shown during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of any ankle problems or hypertension during service.  
On the clinical examination for separation from service, the 
Veteran's lower extremities and feet were evaluated as normal, 
and the Veteran's blood pressure was 120/70.  On the Report of 
Medical History completed by the Veteran in conjunction with his 
June 1976 discharge physical, the Veteran denied ever having high 
blood pressure, arthritis, or foot trouble.  The Board notes that 
the Veteran reported having swollen or painful joints; however, 
the summary indicates that the Veteran was referring to a right 
lateral meniscus tear.  Thus, there is no medical evidence that 
shows that the Veteran suffered from a chronic ankle disorder or 
hypertension during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis and hypertension can be service-connected on 
such a basis.  However, the record is absent any x-ray findings 
of ankle arthritis; and the first showing of hypertension was not 
until nearly 30 years after the Veteran's discharge from service.  
X-rays taken in June 2007 showed residual bony fragments in soft 
tissues inferior to medial malleoli suggestive of avulsion 
fractures but no arthritis.  The Veteran reported at the June 
2007 VA examination that he was diagnosed with hypertension in 
2006; and a February 2007 private medical record confirmed that 
the Veteran was recently diagnosed with hypertension.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran does not report, and the 
record does not show, continuity of symptoms since service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the June 2007 VA examiners diagnosed residual bony 
fragments in soft tissues inferior to medial malleoli, suggestive 
of avulsion fractures and hypertension, by history.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disabilities and 
either the Veteran's military service or service-connected 
disability.  However, no medical professional has ever related 
the bilateral ankle disorder or hypertension to the Veteran's 
military service or to service-connected disability.  

As noted above, the Veteran underwent a VA hypertension 
examination in June 2007.  After review of the claims file and 
physical examination of the Veteran, Dr. Desai diagnosed 
hypertension by history with current blood pressure readings in 
the normal range.  Dr. Desai opined that the Veteran's 
hypertension was not related to his service-connected knee 
condition, arthritis, or swelling of the lower extremities.  
There is no opinion of record to the contrary.  

The Veteran also underwent a VA joints examination in June 2007.  
After review of the claims file and physical examination of the 
Veteran, Dr. Maitra diagnosed residual bony fragments in soft 
tissues inferior to medial malleoli, suggestive of avulsion 
fractures.  In November 2007, Dr. Maitra provided the opinion 
that the Veteran's bilateral ankle condition was not secondary to 
service-connected right knee condition and explained that the 
Veteran was an overweight person and had other medical conditions 
for which he was under treatment and the changes in the joints 
were independent of each other and consistent with the Veteran's 
age.  There is no opinion of record to the contrary.   

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of years 
after service.  

Thus, the record is absent evidence of in-service incurrence of 
chronic bilateral ankle disorder and hypertension; evidence of 
ankle arthritis and hypertension within a year following service; 
evidence of continuity of symptomatology, and medical evidence of 
a nexus between currently diagnosed residual bony fragments in 
soft tissues inferior to medial malleoli, suggestive of avulsion 
fractures, and hypertension and the Veteran's military service or 
service-connected disability.
 
Although the Veteran contends that his bilateral ankle disorder 
and hypertension are related to his service or more specifically 
to his service-connected disability, as a layman he is not 
competent to offer opinions on medical causation and, moreover, 
the Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for left knee 
disability; entitlement to service connection for a skin 
disability; and  entitlement to increased evaluation for internal 
derangement of right knee with patellofemoral syndrome were 
denied in a June 2010 rating decision.  In July 2010, the Veteran 
filed a Notice of Disagreement with respect to these issues.  The 
RO must now issue a Statement of the Case (SOC) and the Veteran 
provided an opportunity to perfect his appeal as to these issues.  
Therefore, the appropriate Board action is to remand the issues 
for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should 
be provided a Statement of the Case as to 
the issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for left knee 
disability; entitlement to service 
connection for a skin disability; and  
entitlement to increased evaluation for 
internal derangement of right knee with 
patellofemoral syndrome.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


